Citation Nr: 1230610	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-41 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for dental trauma for compensation purposes.

2.  Entitlement to service connection for a foot disorder, to include foot ulcers, dermatitis, and toenail fungus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

As support for his claims, the Veteran testified at a Travel Board hearing in January 2012 before the undersigned Acting Veterans Law Judge of the Board.

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing that are causing him disability...[and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2011).  In light of Brokowski, Robinson, and Clemons, the Board has recharacterized the Veteran's foot disorder claim as indicated on the title page. 

The Board notes that a claim for service connection for a dental condition is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  As this matter stems from an adverse RO determination, the appeal is limited to the issue of entitlement to service connection for dental trauma for compensation purposes.  See Matthews v. Nicholson, 19 Vet. App. 202, 205 (2005) (per curiam order) ("Absent original jurisdiction, . . . the Board's jurisdiction is dependent on the appellant's having filed [a] [Notice of Disagreement] . . . .") (internal citations omitted).  Therefore, the claim of entitlement to service connection for dental trauma for VA outpatient dental treatment purposes is REFERRED to the RO for action in accordance with amended VA regulation 38 C.F.R. § 3.381.  See Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  In addition, in VA Form 21-526b, received in July 2012, the Veteran indicated that he wanted claims of entitlement to service connection for a skin condition of the legs due to herbicide exposure and service connection for obstructive sleep apnea considered.  Accordingly, these claims are also REFERRED to the RO for appropriate action. 

In this decision, the Board is going ahead and deciding the claim of entitlement to service connection for dental trauma for compensation purposes.  However, the remaining claim for a foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not sustain in-service trauma or disease (such as osteomyelitis) that caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth.




CONCLUSION OF LAW

The criteria for service connection for dental trauma for compensation purposes are not met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

With regard to a claim for service connection for a dental disability, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) .

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In pre-adjudication letters dated in June and September 2006, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for a dental disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the June and September 2006 letters. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the available identified post-service VA and private treatment records.  Additionally, VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran was not afforded a VA examination for a dental disability and no medical opinion has otherwise been obtained.  As discussed below, service dental records show that the Veteran did not sustain a dental disability capable of service connection for compensation purposes under 38 C.F.R. § 4.150.  Accordingly, a VA examination is not necessary.  See McLendon, 20 Vet. App. at 83.

II.  Service Connection

The Veteran claims he sustained dental trauma during his military service at two different times.  First, he claims he was hit with the butt of a rifle, which chipped his tooth, requiring in-service treatment.  He claimed at the Board hearing that this injury occurred during basic training.  He also alleges he was running towards a safe bunker to escape from incoming enemy fire while stationed in Vietnam, and fell, which also resulted in a chipped tooth.  

As an initial matter, the Board observes that additional evidence was associated with the claims file it appears prior to certification.  The additional evidence includes VA treatment records which contain the Veteran's reiteration of the history of having chipped his teeth from falling and duplicate copies of service treatment and dental records.  This evidence is cumulative, redundant, and duplicative of evidence previously considered by the RO.  Private dental records dated from 1982 to 2010 from Dr. A.D. were also associated with the claims file which include the Veteran's reiteration of the history of having been hit in the mouth in Vietnam and records showing ongoing care for his dental problems.  The reported history of injury is cumulative and redundant of evidence previously considered by the RO.  The evidence showing ongoing care is not material to the determination of the matter.  Rather, it is the service dental records that are material to the determination of whether the Veteran sustained in-service trauma or disease (such as osteomyelitis, but not periodontal disease) that caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth.  Accordingly, the Board agrees with the RO that the additional evidence associated with the claims file after the issuance of the July 2009 statement of the case did not require the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2011).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Under VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2011). 

Dental disabilities which may be awarded compensable disability ratings are now set forth under 38 C.F.R. 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2011). 

For claims for service connection for dental conditions, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a). 

Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b). 

In this case, as discussed below, the Veteran is not shown to have sustained compensable "dental trauma" to his teeth in service, or to have one of the dental disorders listed under 38 C.F.R. § 4.150, therefore a compensable dental condition is not shown.  Service personnel records show that the Veteran went through basic combat training so the first described incident is certainly consistent with the type  and circumstances of the Veteran's service.  38 U.S.C.A. § 1154 (West 2002).  Information from JSRRC confirmed that the Veteran served in Vietnam from March 1968 to March 1969 during which time he was assigned to a unit that was located on an Air Base that received numerous attacks.  Thus, the second described incident is certainly consistent with the place, type, and circumstances of the Veteran's service.  Id.  Service dental records show that the Veteran fractured his teeth (specifically, tooth #7, #8, #9) as claimed.  Dental records further show that the Veteran received ongoing care for these teeth beginning in January 1968 until discharge.  He received crowns in October 1969.  The September 1970 separation examination report showed that tooth #7, #8, and #9 continued to be intact.  Clearly, dental records do not show that the Veteran sustained loss of substance of the body of the maxilla or mandible, resulting in loss of teeth during service.  Thus, the Veteran does not exhibit a compensable dental condition for VA compensation purposes.  See 38 C.F.R. § 4.150.  Accordingly, a preponderance of the evidence is against a finding that service connection of dental trauma for compensation purposes is warranted, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for dental trauma for compensation purposes is denied.  


REMAND

The remaining claim for a foot disorder requires further development before being decided on appeal.  The Veteran testified he has suffered from various foot disorders during and since his military service.  He further testified that he suffers from a rash and toenail fungus on his feet, and he says he has continued to experience them on an ongoing basis since service.  Private and VA treatment records show diagnoses of dermatitis and toenail fungus (tinea unguium) in November 2007, and onychomycosis.  There is also a handwritten note from Dr. R.G. in August 2007 that reads:  "onychomycosis (nail-fungus) secondary to jungle-rot in combat boots."  There, however, is no indication that Dr. R.G. reviewed the claims file which contains relevant information pertaining to the history of the claimed disability.   

As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, VA must provide him an examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

As there is medical evidence of a current disability, lay evidence of in-service foot problems, and medical evidence indicating that the disability may be associated with the Veteran's service, the Board finds that it is necessary to obtain a VA examination and nexus opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA compensation examination to determine the nature and etiology of the claimed foot disorders, including foot ulcers, dermatitis, toenail fungus, and onychomycosis.  In particular, the examiner is asked to provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) any such foot disorder(s) is/are related or attributable to the Veteran's military service.  The examiner is advised that the Veteran served in Vietnam from March 1968 to March 1969.  

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Because the Veteran is competent even as a layman to report the onset of pain and other symptoms referable to his foot disorders while in service, as this requires only his personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the Veteran's report of initially having experienced foot problems during his military service in determining whether any current disability may have originated in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

For completeness of the opinion, it is essential the examiner review the claims file for the pertinent history of this claimed disability.

It is essential the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  Merely saying he cannot comment will not suffice.

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655(b) (2011).

2.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him an SSOC and give him and his representative an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


